Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Supreme Court, Erie County (Christopher J. Burns, J.), dated October 1, 2014. The order denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment convicting defendant of robbery in the second degree (six counts).
It is hereby ordered that said appeal is unanimously dismissed.
Same memorandum as in People v Tucker ([appeal No. 1] 139 AD3d 1399 [2016]).
Present — Whalen, P.J., Peradotto, Lindley, DeJoseph and NeMoyer, JJ.